Case 2:20-cv-13134-LVP-RSW ECF No. 31-4, PageID.2256 Filed 12/02/20 Page 1 of 3




                            EXHIBIT 3
Case 2:20-cv-13134-LVP-RSW ECF No. 31-4, PageID.2257 Filed 12/02/20 Page 2 of 3




                                           Meeting
                                            of the
                                  Board of State Canvassers

                                      November 23, 2020


 Called to order:     1:07 p.m.

 Members present:     Jeannette Bradshaw - Chairperson
                      Aaron Van Langevelde – Vice Chairperson
                      Julie Matuzak
                      Norman Shinkle

 Members absent:      None.

 Agenda item:         Consideration of meeting minutes for approval (October 15, 2020
                      meeting).

                      Board action on agenda item: The Board approved the minutes of the
                      October 15, 2020 meeting as submitted. Moved by Matuzak; supported by
                      Van Langevelde. Ayes: Bradshaw, Van Langevelde, Matuzak, Shinkle.
                      Nays: None. Motion carried.
 Agenda item:         Canvass and certification of the November 3, 2020 general election.

                      Board action on agenda item: Three motions were offered.

                      (1) Based on an examination of the election returns received by the
                      Secretary of State for the November 3, 2020 general election, the Board
                      certified that the attached reports are true statements of the votes cast at
                      the election for the offices certified by this Board, and for the Electors of
                      President and Vice President of the United States; the Board further
                      certified that the persons named on the attached listing were duly elected
                      for the indicated offices, and State Proposals 20-1 and 20-2 passed. Moved
                      by Matuzak; supported by Bradshaw. Ayes: Bradshaw, Van Langevelde,
                      Matuzak. Nays: None. Abstention: Shinkle. Motion carried.

                              Time of certification: 4:34 p.m.

                      (2) The Board authorized the staff of the Bureau of Elections to represent
                      the Board in any recount of votes cast at the November 3, 2020 general


                                       BUREAU OF ELECTIONS
       RICHARD H. AUSTIN BUILDING  1ST FLOOR  430 W. ALLEGAN  LANSING, MICHIGAN 48918
                                Michigan.gov/Elections  517-335-3234
Case 2:20-cv-13134-LVP-RSW ECF No. 31-4, PageID.2258 Filed 12/02/20 Page 3 of 3

                  election. Moved by Matuzak; supported by Shinkle. Ayes: Bradshaw, Van
                  Langevelde, Matuzak, Shinkle. Nays: None. Motion carried.

                  (3) The Board requested that the Michigan Legislature conduct an in-depth
                  review of Michigan election processes and procedures to address concerns
                  that have been raised by experts and citizens about our elections in order
                  to assure our citizens that Michigan elections are accurate, transparent and
                  fully protective of all citizens constitutional rights. Moved by Shinkle;
                  supported by Matuzak. Ayes: Bradshaw, Van Langevelde, Matuzak,
                  Shinkle. Nays: None. Motion carried.

 Agenda item:     Recording the results of the November 3, 2020 special election for the
                  Michigan House of Representatives, 4th District, partial term ending January
                  1, 2021.
                  Board action on agenda item: The Board recorded the results of the
                  November 3, 2020 special election for the office of State Representative, 4th
                  District as certified by the Wayne County Board of Canvassers on
                  November 17, 2020. Moved by Shinkle; supported by Van Langevelde.
                  Ayes: Bradshaw, Van Langevelde, Matuzak, Shinkle. Nays: None. Motion
                  carried.
 Agenda item:     Such other and further business as may be properly presented to the Board.
                  Board action on agenda item: None.


 Adjourned:       9:40 p.m.



 _________________________________                      _____________________________
 Chair Bradshaw                                         Vice-Chair Van Langevelde

 _________________________________                      ______________________________
 Member Matuzak                                         Member Shinkle

 ________________________________
 Date




                                                                                            2
